COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                 NO. 2-08-084-CV

IN RE JEROME D. BROWN                                                 RELATOR

                                      ------------

                              ORIGINAL PROCEEDING

                                      ------------

                          MEMORANDUM OPINION 1

                                      ------------

        The court has considered relator’s petition for writ of mandamus and is

of the opinion that relief should be denied because relator has provided no file-

marked copy of either motion for which he is demanding a ruling, and the trial

court has informed us that it has not received either of these motions.

Accordingly, relator’s petition for writ of mandamus is denied.




                                                     PER CURIAM


PANEL A: MCCOY, J.; CAYCE, C.J.; and WALKER, J.

DELIVERED: March 31, 2008




  1
      … See T EX. R. A PP. P. 47.4.